UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 28, 2015 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file no. 1-11107 FRANKLIN COVEY CO. (Exact name of registrant as specified in its charter) Utah (State of incorporation) 87-0401551 (I.R.S. employer identification number) 2200 West Parkway Boulevard Salt Lake City, Utah (Address of principal executive offices) 84119-2099 (Zip Code) Registrant’s telephone number, Including area code (801) 817-1776 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesTNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesTNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£NoT Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock as of the latest practicable date: 16,233,107 shares of Common Stock as of December 31, 2015 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS FRANKLIN COVEY CO. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except per-share amounts) November 28, August 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $1,404 and $1,333 Receivable from related party Inventories Income taxes receivable - Deferred income tax assets Prepaid expenses and other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill Long-term receivable from related party Other long-term assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Current portion of financing obligation $ $ Accounts payable Income taxes payable - Accrued liabilities Total current liabilities Financing obligation, less current portion Other liabilities Deferred income tax liabilities Total liabilities Shareholders’ equity: Common stock, $.05 par value; 40,000 shares authorized, 27,056 shares issued Additional paid-in capital Retained earnings Accumulated other comprehensive income 93 Treasury stock at cost, 10,893 shares and 10,909 shares ) ) Total shareholders’ equity $ $ See notes to condensed consolidated financial statements. 2 FRANKLIN COVEY CO. CONDENSED CONSOLIDATED INCOME STATEMENTS AND STATEMENTS OF COMPREHENSIVE INCOME (in thousands, except per-share amounts) Quarter Ended November 28, November 29, (unaudited) Net sales: Training and consulting services $ $ Products Leasing Cost of sales: Training and consulting services Products Leasing Gross profit Selling, general, and administrative Depreciation Amortization Income from operations Interest income 77 Interest expense ) ) Discount on related party receivable - ) Income before income taxes Income tax provision ) ) Net income $ $ Net income per share: Basic $ $ Diluted Weighted average number of common shares: Basic Diluted COMPREHENSIVE INCOME Net income $ $ Foreign currency translation adjustments, net of tax benefits of $52 and $351 ) ) Comprehensive income $ $ See notes to condensed consolidated financial statements. 3 FRANKLIN COVEY CO. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Quarter Ended November 28, November 29, (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by (used for) operating activities: Depreciation and amortization Share-based compensation expense Amortization of capitalized curriculum costs Deferred income taxes Increase (reduction) to estimated earn out liability ) Changes in assets and liabilities: Decrease in accounts receivable, net Increase in inventories ) ) Increase in receivable from related party ) ) Increase in prepaid expenses and other assets ) ) Decrease in accounts payable and accrued liabilities ) ) Decrease (increase) in income taxes payable/receivable ) ) Decrease in other long-term liabilities - 67 Net cash provided by (used for) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property and equipment ) ) Curriculum development costs ) ) Net cash used for investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Principal payments on financing obligation ) ) Purchases of common stock for treasury ) ) Proceeds from sales of common stock held in treasury Net cash used for financing activities ) ) Effect of foreign currency exchange rates on cash and cash equivalents ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ Supplemental disclosure of cash flow information: Cash paid for income taxes $ $ Cash paid for interest Non-cash investing and financing activities: Purchases of property and equipment financed by accounts payable $ $ 54 See notes to condensed consolidated financial statements. 4 FRANKLIN COVEY CO. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 1 – BASIS OF PRESENTATION Franklin Covey Co. (hereafter referred to as us, we, our, or the Company) is a global company focused on individual and organizational performance improvement.Our mission is to “enable greatness in people and organizations everywhere,” and our employees worldwide are organized to help individuals and organizations achieve sustained superior performance through changes in human behavior.Our expertise extends to seven crucial areas: Leadership, Execution, Productivity, Trust, Sales Performance, Customer Loyalty, and Educational Improvement.We believe that our clients are able to utilize our content to create cultures whose hallmarks are high-performing, collaborative individuals, led by effective, trust-building leaders who execute with excellence and deliver measurably improved results for all of their key stakeholders. In the training and consulting marketplace, we believe there are four important characteristics that distinguish us from our competitors. 1. World Class Content – Our content is principle centered and based on natural laws of human behavior and effectiveness.Our content is designed to build new skillsets, establish new mindsets, and provide enabling toolsets. 2. Breadth and Scalability of Delivery Options – We have a wide range of content delivery options, including: on-site training, training led through certified facilitators, on-line learning, blended learning, intellectual property licenses, and organization-wide transformational processes, including consulting and coaching. 3. Global Capability – We operate three regional sales offices and a government services office in the United States; wholly-owned subsidiaries in Australia, Japan, and the United Kingdom; and contract with licensee partners who deliver our curriculum and provide services in over 150 other countries and territories around the world. 4. Transformational Impact and Reach – We are committed to and measure ourselves by our clients’ achievement of transformational results. We have some of the best-known offerings in the training industry, including a suite of individual-effectiveness and leadership-development training content based on the best-selling books, The 7 Habits of Highly Effective People, The Speed of Trust, and The 4 Disciplines of Execution, and proprietary content in the areas of Execution, Sales Performance, Productivity, Customer Loyalty, and Educational Improvement.Our offerings are described in further detail at www.franklincovey.com. The accompanying unaudited condensed consolidated financial statements reflect, in the opinion of management, all adjustments (consisting of normal recurring accruals) necessary to present fairly the financial position and results of operations of the Company as of the dates and for the periods indicated.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to Securities and Exchange Commission (SEC) rules and regulations.The information included in this quarterly report on Form 10-Q should be 5 read in conjunction with the consolidated financial statements and related notes included in our annual report on Form 10-K for the fiscal year ended August 31, 2015. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the dates of the financial statements, and the reported amounts of revenues and expenses during the reporting periods.Actual results could differ from those estimates. The Company utilizes a modified 52/53-week fiscal year that ends on August 31 of each year.Corresponding quarterly periods generally consist of 13-week periods that end on November 28, 2015, February 27, 2016, and May 28, 2016 during fiscal 2016.Under the modified 52/53-week fiscal year, the quarter ended November 28, 2015 had one less business day than the quarter ended November 29, 2014.Unless otherwise noted, references to fiscal years apply to the 12 months ended on August 31 of the specified year. The results of operations for the quarter ended November 28, 2015 are not necessarily indicative of results expected for the entire fiscal year ending August 31, 2016, or for any future periods. At November 28, 2015, the carrying value of our financial instruments approximated their fair values.The fair value of the contingent earn out payment liability from the acquisition of Ninety-Five 5, LLC in a prior period is considered a “level 3” measurement because we estimate projected earnings during the earn out period utilizing various potential pay-out scenarios.There have been no significant changes in our valuation process, key assumptions, or sensitivity to change in such assumptions from those disclosed at August 31, 2015.During the quarter ended November 28, 2015 the fair value of this liability increased $0.1 million to $2.6 million, which is recorded as a component of other long-term liabilities on our consolidated balance sheet. NOTE 2 – INVENTORIES Inventories are stated at the lower of cost or market, cost being determined using the first-in, first-out method, and were comprised of the following (in thousands). November 28, August 31, Finished goods $ $ Raw materials 25 35 $ $ NOTE 3 – SHARE-BASED COMPENSATION The cost of our share-based compensation plans is included in selling, general, and administrative expenses in the accompanying condensed consolidated income statements.The total cost of our share-based compensation plans was as follows for the periods presented (in thousands): 6 Quarter Ended November 28, November 29, Performance awards $ $ Unvested share awards 75 Employee stock purchase plan 26 29 $ $ During the quarter November 28, 2015, we issued approximately 18,000 shares of our common stock to employees for various share-based compensation awards.The following is a description of developments in our share-based compensation plans during the quarter ended November 28, 2015. Performance Awards On November 12, 2015, the Organization and Compensation Committee of the Board of Directors granted new performance-based equity awards for our executive officers and members of senior management.A total of 231,276 shares may be awarded to the participants based on six individual vesting conditions that are divided into two performance measures, trailing four-quarter adjusted earnings before interest, taxes, depreciation, and amortization (Adjusted EBITDA) and increased sales of Organizational Development Suite (OD Suite) offerings as shown below.The OD Suite is defined as Leadership, Productivity, and Trust practice sales. Adjusted EBITDA OD Suite Sales Award Award Goal Number of Tranche Goal Number of Tranche (thousands) Shares Status (thousands) Shares Status $ not vested $ not vested $ not vested $ not vested $ not vested $ not vested These performance awards have a maximum life of six years and compensation expense is recognized as we determine it is probable that the shares will vest.Adjustments to compensation expense to reflect the timing of and the number of shares expected to be awarded will be made on a cumulative basis at the date of the adjustment. Compensation expense recognized during the quarter ended November 28, 2015 for performance awards includes expense related to awards granted in previous periods for which the performance targets are probable of being achieved. Employee Stock Purchase Plan We have an employee stock purchase plan (ESPP) that offers qualified employees the opportunity to purchase shares of our common stock at a price equal to 85 percent of the average fair market value of our common stock on the last trading day of the calendar month in each fiscal quarter.During the quarter ended November 28, 2015, we issued 11,025 shares of our common stock toparticipants in the ESPP. 7 NOTE 4 – EARNINGS PER SHARE The following is a reconciliation from basic earnings per share (EPS) to diluted EPS (in thousands, except per-share amounts). Quarter Ended November 28, November 29, Numerator for basic and diluted earnings per share: Net income $ $ Denominator for basic and diluted earnings per share: Basic weighted average shares outstanding Effect of dilutive securities: Stock options and other share-based awards Diluted weighted average shares outstanding EPS Calculations: Net income per share: Basic $ $ Diluted Other securities, including performance share-based compensation instruments, may have a dilutive effect on our EPS calculation in future periods if our financial results reach specified targets. NOTE 5 – SEGMENT INFORMATION Our sales are primarily comprised of training and consulting sales and related products.Effective September 1, 2015, we reorganized our internal reporting structure to include four new divisions and a corporate services group in order to facilitate future growth opportunities.A brief description of these new operating divisions is as follows: · Direct Offices – This division includes our geographic sales offices that serve the United States and Canada, our international sales offices located in Japan, the United Kingdom, and Australia, and our public program operations.This division is led by Paul S. Walker, who was named an executive vice-president of the Company on September 1, 2015. · Strategic Markets – This division includes our government services office, Sales Performance practice, Customer Loyalty practice, and a new “Global 50” group, which is specifically focused on sales to large, multi-national organizations.The strategic markets division is led by Shawn D. Moon. · Education Practice – This division includes our domestic and international Education practice operations (focused on sales to educational institutions) and is led by M. Sean Covey. 8 · Licensee Division – This division is primarily comprised of our international licensees’ royalty revenues and is led by M. Sean Covey. · Corporate and Other – Our corporate and other information includes leasing income, shipping and handling revenues, book and audio sales, and certain corporate operating expenses. The Company’s chief operating decision maker continues to be the Chief Executive Officer (CEO), and the primary measurement tool used in business unit performance analysis is Adjusted EBITDA, which may not be calculated as similarly titled amounts calculated by other companies.For enterprise reporting purposes, our consolidated Adjusted EBITDA can be calculated as our income from operations excluding share-based compensation, depreciation expense, amortization expense, and certain other charges such as adjustments for changes in the fair value of contingent earn out liabilities from previous business acquisitions.Assets are not allocated to the divisions for analysis purposes. The enterprise information presented below for the first quarter of fiscal 2015 has been revised to be comparable with the new divisional structure described above.We account for our enterprise information on the same basis as the accompanying condensed consolidated financial statements. ENTERPRISE INFORMATION (in thousands) Sales to Quarter Ended External Adjusted November 28, 2015 Customers Gross Profit EBITDA Depreciation Amortization Direct offices $ $ $ $
